Bell, J.
We are of opinion that where the facts set forth in any motion, the object of which is to strike the name of an attorney and counsellor-at-law from the roll, constitute any one of the crimes mentioned in the 5th section of the Act of May 12th, 1846, respecting attorneys and counsellors-at-law, the courts cannot act upon the motion, and supersede the license of the party accused, 'except upon proof of the conviction of the accused by a court of competent jurisdiction. The 8th section of the Act referred to must be understood to relate to such fraudulent or dishonorable conduct or mal-practice as do not constitute any of the offences named in the 5th section.
The judgment of the court below is affirmed.
Judgment affirmed.